DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/03/2019. The applicant submits two Information Disclosure Statements dated 12/03/2019 and 02/03/2021. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam US 7,437,225 in view of Ausman US 2007/0142980.
As per claim 1, A computer implemented method for a flight re-dispatch evaluation, the method comprising: 
receiving, by a processor, fuel data of an aircraft; (Rathinam Col 9 lines 26 – 30)
receiving, by the processor, flight planning parameters from an operator at a remote device; (Rathinam Col 8 lines 3 – 8)
calculating, by the processor and based on the received fuel data of the aircraft, an estimated amount of fuel that will be remaining onboard the aircraft when the aircraft arrives at a specified location along a flight path associated with the aircraft, the calculating being performed prior to the aircraft arriving at the specified location; (Rathinam Col 3 lines 34 – 43)
determining, by the processor and based on the received flight planning parameters, whether the calculated estimated amount of fuel onboard the aircraft is sufficient for travel to a destination location separate from the specified location; (Rathinam Col 3 lines 34 – 43) and 
transmitting, by the processor, the determination of the fuel sufficiency to a display operated by the operator at the remote device. (Ausman paragraph 0069 teaches, “The lower 

            Rathinam discloses a flight management system and method that is able to identify the various fuel states of an aircraft through various segments of travel. Rathinam does not disclose a display of such information to a crewmember. Ausman teaches of an aircraft with a display system and method that shows a crewmember the varying states of  fuel consumption of an aircraft. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ausman et.al. into the invention of Rathinam. Such incorporation is motivated by the need to ensure safe operation of an aircraft to fly with the necessary fuel to reach its destination or an alternative destination.  
As per claim 2, The method of claim 1, wherein the fuel data of the aircraft comprises fuel usage data of the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 3, The method of claim 1, wherein the fuel data of the aircraft comprises fuel flow rate of the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 4, The method of claim 1, wherein the fuel data of the aircraft comprises an amount of fuel remaining on the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 5, The method of claim 1, wherein the remote device is remotely located from the aircraft. (Rathinam Col 2 lines 7 – 19)
As per claim 6, The method of claim 1, wherein the remote device comprises a wireless device onboard the aircraft. (Rathinam Col 7 lines 65 – 67)
As per claim 7, The method of claim 1, wherein the calculating the estimated amount of fuel that will be remaining onboard the aircraft is performed for a plurality of specified locations along the flight path associated with the aircraft, each of the plurality of specified locations located separately from the destination location. (Rathinam Col 6 lines 21 -24)
As per claim 8, A computer-implemented system for a flight re-dispatch evaluation, the computer-implemented system comprising: 
a memory having processor-readable instructions stored therein; (Ausman paragraph 0085 teaches, “A suitable controller can be implemented with a conventional single board microcomputer, with discrete logic, with programmable logic, or application specific integrated 
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configure the at least one processor to perform: 
receiving fuel data of an aircraft; (Rathinam Col 9 lines 26 – 30)
receiving flight planning parameters from an operator at a remote device; (Rathinam Col 8 lines 3 – 8)
calculating an estimate of an amount of fuel that will be remaining on board the aircraft when the aircraft arrives at a specified location of its flight path, the calculating being performed prior to the aircraft arriving at the specified location and by using the received fuel data of the aircraft; (Rathinam Col 3 lines 34 – 43)
determining based on the received flight planning parameters, whether the calculated estimate of fuel on board the aircraft is sufficient for travel to a destination location separate from the specified location; (Rathinam Col 3 lines 34 – 43) and 
transmitting the determination of the fuel sufficiency to a display operated by the operator at the remote device. (Ausman paragraph 0069 teaches, “The lower left portion of the display prominently displays several attributes especially important to a pilot of an aircraft in this state: remaining fuel ("37.4 Gal" in the example), flight time with the remaining fuel ("4:22" in the example), flight distance with the remaining fuel ("527 Miles" in the example), and volts and amps for each of two electrical systems.”)
As per claim 9, The computer-implemented system of claim 8, wherein the fuel data of an aircraft is fuel usage data of the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 10, The computer-implemented system of claim 8, wherein the fuel data of an aircraft is fuel flow rate of the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 11, The computer-implemented system of claim 8, wherein the fuel data of an aircraft is the amount of fuel remaining on the aircraft. (Rathinam Col 3 lines 34 – 43)
12. The computer-implemented system of claim 8, wherein the remote device is at a remote location separate from the aircraft. (Rathinam Col 2 lines 7 – 19)
As per claim 13, The computer-implemented system of claim 8, wherein the remote device is a wireless device onboard the aircraft. (Rathinam Col 7 lines 65 – 67)
As per claim 14, The computer-implemented system of claim 8, wherein the calculating an estimate of an amount of fuel that will be remaining on board the aircraft is performed at a plurality of specified locations along the flight path, each specified location located separate from the destination location. (Rathinam Col 6 lines 21 -24)
As per claim 15, A non-transitory computer-readable medium for a flight re-dispatch evaluation, the non-transitory computer-readable medium storing instruction that, when executed by at least one processor, configure the at least one processor to perform: 
receiving, by a processor, fuel data of an aircraft; (Rathinam Col 9 lines 26 – 30) 
receiving, by the processor, flight planning parameters from an operator at a remote device; (Rathinam Col 8 lines 3 – 8)
calculating, by the processor, an estimate of an amount of fuel that will be remaining on board the aircraft when the aircraft arrives at a specified location of its flight path, the calculating being performed prior to the aircraft arriving at the specified location and by using the received fuel data of the aircraft; (Rathinam Col 3 lines 34 – 43) 

transmitting, by the processor, the determination of the fuel sufficiency to a display operated by the operator at the remote device. (Ausman paragraph 0069 teaches, “The lower left portion of the display prominently displays several attributes especially important to a pilot of an aircraft in this state: remaining fuel ("37.4 Gal" in the example), flight time with the remaining fuel ("4:22" in the example), flight distance with the remaining fuel ("527 Miles" in the example), and volts and amps for each of two electrical systems.”)
As per claim 16, The non-transitory computer-readable medium of claim 15, wherein the fuel data of an aircraft is at least one of fuel usage data of the aircraft or the amount of fuel remaining on the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim17, The non-transitory computer-readable medium of claim 15, wherein the fuel data of an aircraft is fuel flow rate of the aircraft. (Rathinam Col 3 lines 34 – 43)
As per claim 18, The non-transitory computer-readable medium of claim 15, wherein the remote device is at a remote location separate from the aircraft. (Rathinam Col 2 lines 7 – 19)
As per claim 19, The non-transitory computer-readable medium of claim 15, wherein the remote device is a wireless device onboard the aircraft. (Rathinam Col 7 lines 65 – 67)
As per claim 20, The non-transitory computer-readable medium of claim 15, wherein the calculating an estimate of an amount of fuel that will be remaining on board the aircraft is performed at a plurality of specified locations along the flight path, each specified location located separate from the destination location. (Rathinam Col 6 lines 21 -24)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661